Citation Nr: 0624955	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted service connection for 
chronic bronchitis and assigned a 10 percent disability 
evaluation effective from April 12, 2001.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in September 2003 and in March 2005.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

A hearing was held on January 14, 2003, in Phoenix Arizona, 
before James R. Siegel, an Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in May 2006 and in July 2006.  Therefore, the Board 
will consider this newly obtained evidence and proceed with a 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's chronic bronchitis is not productive of a 
forced expiratory volume in one second (FEV-1) of 56 to 70 
percent predicted; a ratio of FEV-1 to the forced vital 
capacity (FEV- 1/FVC) of 56 to 71 percent predicted; or, a 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 56 to 65 percent 
predicted.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chronic bronchitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.97 Diagnostic Code 6600 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO sent the veteran a letter in April 2001 
in connection with his claim for service connection for 
chronic bronchitis.  However, the Board acknowledges that the 
RO did not provide the veteran with notice of the information 
or evidence needed to substantiate his claim for a higher 
initial evaluation prior to the initial rating decision in 
October 2001, which granted service connection for chronic 
bronchitis and assigned a 10 percent disability evaluation 
effective from April 12, 2001.  The veteran subsequently 
filed his notice of disagreement (NOD) in which he disagreed 
with the initial evaluation assigned for his chronic 
bronchitis.  Thus, the appeal of the assignment of the 
initial evaluation arises not from a "claim" but from an 
NOD filed with the RO's initial assignment of a rating.  
Nevertheless, the RO did send the veteran a letter in March 
2004 in connection with the issue of a higher initial 
evaluation for chronic bronchitis, which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claim for a higher initial 
evaluation for chronic bronchitis was readjudicated in 
supplemental statements of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a January 2003 hearing before the 
Board.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for a higher initial 
evaluation.  Specifically, the March 2004 letter stated that, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that you service-connected disability has gotten worse."  
Additionally, the August 2002 statement of the case (SOC) as 
well as the October 2004 and January 2006 supplemental 
statements of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  In fact, the August 2002 SOC and October 2004 
SSOC provided the veteran with the schedular criteria used to 
evaluate his service-connected chronic bronchitis, namely 
Diagnostic Code 6600.   

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the March 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The March 
2004 letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the letter informed 
the veteran that it was his responsibility to ensure that 
that VA received all requested records that are not in the 
possession of a Federal department or agency.   

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim, and in so doing, informed him of the 
evidence that was needed to substantiate that claim.  In 
addition, the Board notes that the March 2004 letter did 
instruct the veteran to provide VA with any evidence or 
information that he may have pertaining to his appeal.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher initial evaluation for 
chronic bronchitis, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to effective dates, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the veteran is not entitled to a higher initial 
evaluation for his chronic bronchitis.  Thus, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded VA examinations in 
August 2001 and March 2004, and he was provided the 
opportunity to testify at a January 2003 hearing before the 
Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 10 percent disability 
evaluation for his chronic bronchitis pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  Under that diagnostic code, a 
10 percent disability evaluation is assigned when there is a 
forced expiratory volume in one second (FEV-1) of 71 to 80 
percent predicted; ratio of FEV-1 to the forced vital 
capacity (FEV- 1/FVC) of 71 to 80 percent predicted; or, the 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent disability evaluation is warranted 
when there is a FEV-1 of 56 to 70 percent predicted; FEV-
1/FVC of 56 to 70 percent; or, DLCO (SB) 56 to 65 percent 
predicted.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his chronic bronchitis.  The medical evidence of record does 
not show the veteran to have a FEV-1 of 56 to 70 percent 
predicted; FEV-1/FVC of 56 to 70 percent; or, DLCO (SB) 56 to 
65 percent predicted.  In fact, pulmonary function tests 
performed in August 2001 were considered to be within the 
normal range.   

The Board does acknowledge that pulmonary function tests 
performed in January 2003 found the veteran to have a post-
drug FEV-1 of 61 percent predicted.  However, he also had a 
post-drug FEV-1/FVC of 76 percent predicted and a Dsb 
ml/min/mmHg of 83 percent predicted.  Similarly, pulmonary 
function testing in March 2004 found the veteran to have a 
FEV-1 of 77 percent predicted, and VA medical records dated 
in November 2004 indicate that he had a post-drug FEV-1 of 76 
percent predicted, FEV-1/FVC of 93 percent predicted, and a 
Dsb ml/min/mmHg of 83 percent predicted.  As such, the 
preponderance of the evidence shows that the veteran does not 
meet the criteria for a 30 percent disability evaluation.  
Therefore, the Board finds that a higher initial evaluation 
for chronic bronchitis is not warranted. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected chronic 
bronchitis has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
chronic bronchitis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 10 percent for chronic 
bronchitis is denied.




____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


